Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Summary
This is the initial Office action for application 16/988214 filed 08/07/2020.
Claims 31-48 are currently pending and have been fully considered.
Claims 1-30 have been cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10738255. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to heating a solid waste between 5 – 60 wt% of plastics, and removing the vaporized compounds, and extruding and cooling the mixture to form a solid fuel composition of at least about 8,000 BTU/lb.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-33, 35-36, 38-42, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over TAMIR (USPGPUB 2011/0272858).
TAMIR teaches a method for processing waste to form a composite material.  
TAMIR teaches in paragraph 49 a method in which unsorted waste is dried and optionally particulated.
The heating is taught to be performed to at least 100°C under shear forces.
(melt).
Regarding claims 31, 40, and 42, TAMIR teaches in paragraph 238 municipal solid waste comprise a plastics amount of 12.1%.    
TAMIR teaches in paragraphs 215-219 that the process comprises heating to obtain a melt. 
Regarding claims 32 and 33, TAMIR teaches in paragraph 274 that at least some amount of volatile compounds are removed.  
Regarding claim 35, TAMIR teaches in paragraph 279 extruded into a desired shape after heating to turn into a soft flowable matter.
Regarding claim 36, TAMIR teaches in paragraph 276 and paragraph 305 cooling after extruding.
Regarding claim 38, TAMIR teaches in paragraph 48 that municipal waste may be used and paragraph 243 agricultural waste.  
Regarding claim 39, TAMIR teaches in paragraph 48 that the waste may be subject to removal of some compounds.  Some of the compounds are taught to include metals and inorganic material.  
Regarding claim 41, TAMIR teaches in paragraph 239 that the thermoplastics component comprise polyolefins.  

Regarding claims 45-46, TAMIR does not explicitly teach that the heating is performed with a surface that is at a temperature above 190°C or between 190°C to 280°C.
However, TAMIR teaches in paragraph 279 that the composite material may be reheated to a temperature of above 100°C, or even above 180°C.  
It appears to be a matter of design choice to perform the heating with a surface at the temperature taught in TAMIR since the method of heating does not appear to solved any specific problem and it appear that the heating would be performed equally well with other forms of heating.
Regarding claims 47-48, TAMIR teaches in paragraph 273 heating to a temperature of at least about 100°C, above 125°C.
A prima facie case of obviousness exists wherein the claimed ranges overlap.  (A temperature of about 160 to about 250°C).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771